                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

ANNA M. CHORMAN,

        Plaintiff,

v.                                                                    Case No: 6:17-cv-2090-Orl-TBS

COMMISSIONER OF SOCIAL
SECURITY,

        Defendant.


                                                   ORDER 1

        Pending before the Court is Plaintiff’s Uncontested Motion for Attorney’s Fees,

pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. §2412(d) (Doc. 21).

Plaintiff requests an award of fees in the amount of $4,394.44. The motion includes a

schedule of the attorneys’ billable hours to support the application (Id. at 9-10).

Defendant has no objection to the requested relief (Id. at 2).

        Plaintiff asserts that she is the prevailing party, that the Commissioner’s position in

the underlying action was not substantially justified, and that her net worth at the time the

proceeding was filed was less than two million dollars2 (Id. at 1-2, 4-6).

        On November 30, 2018, the Court entered an Order reversing the Commissioner’s

administrative decision and remanding the case for further proceedings pursuant to 42



        1 On March 2, 2018, both parties consented to the magistrate judge’s exercise of jurisdiction over
the instant motion (Doc. 13).

        2 Under the EAJA, a claimant is eligible for an attorney fee award where: (1) the claimant is a
prevailing party in a non-tort suit involving the United States; (2) the Government’s position was not
substantially justified; (3) the claimant filed a timely application for attorney’s fees; (4) the claimant had a
net worth of less than $2 million at the time the complaint was filed; and (5) there are no special
circumstances which would make the award of fees unjust. 28 U.S.C. § 2412(d).
U.S.C. § 405(g) (Doc. 19). The Clerk of Court entered judgment on December 3, 2018

(Doc. 20). Plaintiff timely filed this application for attorney’s fees on February 21, 2019

(Doc. 21).

       Plaintiff has attached a copy of her assignment of EAJA fees to her counsel (Doc.

21-1). In light of the assignment, Plaintiff requests (and Defendant agrees) that payment

should be made payable to Plaintiff and delivered to her counsel unless she owes a

federal debt. Still, if the U.S. Department of the Treasury determines that Plaintiff does

not owe a federal debt, it is up to the government to decide whether to accept Plaintiff’s

assignment of EAJA fees and pay fees directly to her counsel. Pursuant to the provisions

of the EAJA, Plaintiff’s motion for attorney’s fees (Doc. 21) is GRANTED. Plaintiff is

awarded attorney’s fees in the amount of $4,394.44.

       DONE and ORDERED in Orlando, Florida on February 21, 2019.




Copies furnished to Counsel of Record




                                             -2-
